*468ORDER
Musgrave, Judge:
Upon consideration of Plaintiff s Objection To The Remand Results and defendant’s Response thereto, it is hereby
Ordered that the relief sought in Plaintiffs Objection To The Remand Results is denied. The remand was issued in conformity with the Court’s Order, dated January 27,1994, and is accordingly accepted by the Court. It is further
Ordered that, in accordance with United States Court of International Trade Rule 56.2, the parties shall begin briefing on the merits of the substance of the remand results issued by the Department of Commerce on March 15,1994. The parties shall file with the Clerk of the Court (1) a Joint Status Report, and (2) a proposed briefing schedule no later than June 17,1994. In light of the procedural difficulties previously experienced in this case, any farther misapplication of the Court rules or other delay will be viewed with the utmost scrutiny.